Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2 and 14-15 are rejected under 35 USC 102(a)(2) as being anticipated by Friedman et al. (US 2019/0237067 A1).
Regarding Claims 1 and 14, Friedman discloses an agent device (Figs. 1 and 4, voice command control unit 110 in a vehicle 100) comprising: 
one or more agent controllers configured to provide a service including causing an output device to output a response of voice according to a voice of an occupant which is collected in a vehicle interior of a vehicle (¶23 and Fig. 1, receiving wake up word data and voice commands from driver or passengers within the vehicle; ¶31-32, ¶35 and Fig. 4, vehicle control unit 110 comprising a processor 404 for generating / rendering vehicle device commands capable of execution by vehicle devices such as vehicle entertainment); 
a receiver configured to receive an input from the occupant (¶15 and ¶18, microphones 120 for receiving inputs from drivers or passengers issuing a wake up word); and 
a starting method setter configured to change or add a starting method of the agent controller on the basis of content received by the receiver (¶19, a customized wake up word may be created based on user preference for use within vehicle cabin 102 to permit any passenger to activate a voice command functionality of vehicle 100). 
Regarding Claim 15, Friedman discloses a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform the ¶37-39, memory 406 storing programs for execution by processor 404). 
Regarding Claim 2, Friedman discloses wherein the agent controller is started in accordance with a starting keyword that is included in the voice and is based on a starting method set by the starting method setter (¶19, a customized wake up word may be created based on user preference for use within vehicle cabin 102 to permit any passenger to activate a voice command functionality of vehicle 100; ¶23, “wake up” or “Hello Toyota”). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 USC 103(a) as being unpatentable over Friedman et al. (US 2019/0237067 A1) and Nomura (US 2015/0262577 A1).
Regarding Claims 3-5, Friedman does not disclose wherein the starting method setter excludes a specific word stored in a storage from the starting keyword.
Nomura discloses a speech recognition apparatus determining whether a speaker is speaking to a device (Abstract) where when the apparatus determines specific word stored in a storage comprising part or all of a name, a surname, a full name, a nickname, and a common name of a person related to the speaker, the apparatus determines that the speaker is not speaking to the device (¶99, personal name memory 110 stores personal name or personal name is included in speech recognition character information, determine that the speech is not spoken to device 1);
wherein the apparatus causes the storage to store part or all of the name, surname, full name, nickname, and common name of a person related to the speaker as words not directed to a device (¶96, note that a personal name is input by the user using an input acceptor (not illustrated) included in the device 1 and is stored in the personal name memory 110).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the starting method setter to exclude specific word (e.g., name, a surname, a full name, a nickname, and a common name of a person related to the occupant of the vehicle) stored in a storage from the starting keyword because it is highly likely that the occupant is talking to a person with that name and thus not speaking to the device in the vehicle (Nomura, ¶96).
Claims 6-9 are rejected under 35 USC 103(a) as being unpatentable over Friedman et al. (US 2019/0237067 A1) and Endo (US 2005/0060158 A1).
Regarding Claims 6-7, Friedman does not disclose wherein, when it is estimated that the set starting keyword is a word indicating a male, the agent controller provides a service including causing the output device to output the voice response on the basis of a result of the estimation
Endo teaches an automobile interactive system (¶19) for estimating a keyword is a word indicating male, the interactive system provides a service including causing an output device to output a voice response on the basis of the estimation using a male tone or accent (¶19, interactive system adjusts voice prompt based upon determined user’s state; e.g., ¶20 and ¶23, obtain utterance parameter vector of “How long will it take for me to drive to San Francisco, California?” by classifying each word in the utterance as a general word or particular type of emotionally sensitive word; ¶31 and ¶33, estimating the fundamental frequency of the utterance to determine the gender of the speaker as being male or female and indicate emotional sensitivity of male or female voice as clam (m / f), aroused (m/ f), or neutral (m / f); ¶36, use a male voice prompt to a male user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to estimate that the set starting keyword is a word indicating a male (i.e., classify words in the utterance as emotionally sensitive words from a male) to provide a service causing output device to output voice response / prompt in a male voice or tone as taught by Endo in order to achieve effective interaction between the user and the interactive system and serve the user’s preferences on voice prompts of the interactive system (Endo, ¶34 and ¶36, studies show that male drivers prefer male voice prompts).
Regarding Claims 8-9, Friedman does not disclose wherein, when it is estimated that the set starting keyword is a word indicating a female, the agent controller provides a service including causing the output device to output the voice response on the basis of a result of the estimation
Endo teaches an automobile interactive system (¶19) for estimating a keyword is a word indicating female, the interactive system provides a service including causing an output device to output a voice response on the basis of the estimation using afe male tone or accent (¶19, interactive system adjusts voice prompt based upon determined user’s state; e.g., ¶20 and ¶23, obtain utterance parameter vector of “How long will it take for me to drive to San Francisco, California?” by classifying each word in the utterance as a general word or particular type of emotionally sensitive word; ¶31 and ¶33, estimating the fundamental frequency of the utterance to determine the gender of the speaker as being male or female and indicate emotional sensitivity of male or female voice as clam (m / f), aroused (m/ f), or neutral (m / f); ¶36, use a female voice prompt to a female user).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to estimate that the set starting keyword is a word indicating a female (i.e., classify words in the utterance as emotionally sensitive words from a male) to provide a service causing output device to output voice response / prompt in a female voice or tone as taught by Endo in order to achieve effective interaction between the user and the interactive system and serve the user’s preferences on voice prompts of the interactive system (Endo, ¶34 and ¶36, studies show that female drivers prefer female voice prompts).
Claims 10 and 12-13 are rejected under 35 USC 103(a) as being unpatentable over Friedman et al. (US 2019/0237067 A1) and Pfeffinger et al. (US 2019/0311715 A1).
Regarding Claim 10, Friedman does not disclose an occupant detector configured to detect an occupant of the vehicle, wherein, the agent controller is not started in accordance with a first starting keyword when it is determined that the first starting keyword is input by an occupant different from a first occupant who has set the first starting keyword as a starting keyword via the receiver on the basis of a result of detection of the occupant detector.
Pfeffinger teaches a speech enabled environment within a vehicle (¶13) comprising an occupant detector configured to detect an occupant of the vehicle (¶18, system configured to determine speaker’s identity; ¶24, determine information indicative of a speaker’s identity includes whether the speaker is the driver or the passenger), wherein, ¶21, allow a particular speaker to use a designated wake up word specific to the particular speaker while not allowing any speaker other than the particular speaker to use the designated wake up word; see e.g., Fig. 4 and ¶24, Alice -> “Listen-up” and Bob -> “Wakey-wakey”). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement Friedman with an occupant detector to determine occupants with respective personalized starting keywords where starting keywords specific to a first occupant cannot be used by any other occupants in order to allow each individual to select a different wake up word / starting keyword to engage a speech enabled system (Pfeffinger, ¶21).
Regarding Claim 12, Pfeffinger discloses wherein the agent controller does not refer to an operation history when the agent controller has started with a starting keyword different from the first starting keyword (¶15, speech enabled system compares stored speech characteristics of a speaker to speech characteristics obtained from acoustic input received from the environment to ascertain the speaker’s identity; ¶17 and ¶19, obtaining speaker’s identity to interpret acoustic signal from the speaker for a wake up word using a personalized list of wake up words associated with the speaker; i.e., a second wake up word in the list different from a first wakeup word used by the speaker), wherein the operation history is operation history in which the agent controller referred when the agent controller has started with the first starting keyword (¶15 and ¶18, determining speaker’s identity by comparing speaker’s behavior to stored information characterizing speaker habit and detect the first wake up word in the personalized list associated with the speaker’s identity). 
Regarding Claim 13, Pfeffinger discloses a system which includes a plurality of agent controllers (¶13, speech enabled system interacts with multiple applications such as hands free telephony system, vehicle navigation system, and other controllable vehicle components), wherein the starting method setter uses a starting keyword common to the plurality of agent controllers (Fig. 4, “Listen up” for Alice as wake up word for all applications; “Wakey Wakey” for Bob as wake up word for all applications). 
Claim 11 is rejected under 35 USC 103(a) as being unpatentable over Friedman et al. (US 2019/0237067 A1) and Sharifi et al. (US 9747926 B2).
Regarding Claim 11, Friedman does not disclose an occupant detector configured to detect an occupant of the vehicle.
Sharifi teaches a system that uses a first starting keyword to activate a device via voice (Col 3, Rows 36-43) comprising a speaker detector configured to detect a first speaker wherein the device is not started in accordance with a first starting keyword when the first starting keyword is input, and it is determined that a speaker other than a first speaker associated with the first starting keyword is present on the basis of a result of the detection of the speaker detector (Col 4, Rows 62-67, compare audio data “Ok Computer” acoustic feature with hotword stored in database; Col 6, Rows 13-20 and 25-33, replay attack engine 150 access hotword fingerprint database 160 storing stored hotword utterance associated with a particular user that were made in user’s car; Col 6, Rows 33-44 and Col 7, Rows 10-14, compare audio fingerprint with hotword fingerprint and determine a match as an attempt by an unauthorized user to access the device; Col 7, Rows 15-21, when unauthorized user is detected, disable access to the device), and 
starts in accordance with the first starting keyword when the first starting keyword is input, and it is determined that a speaker other than the first speaker associated with the first starting keyword is not present on the basis of the result of the detection of the speaker detector (Col 7, Rows 21-27, if the audio fingerprint does not match a hotword fingerprint stored in hotword fingerprint database 160, the replay attack engine may output a signal that allows an action to be executed on the device; i.e., audio fingerprint is not that of an unauthorized user). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement Friedman with an occupant detector / reply attack engine to determine authorized user (i.e., first occupant / speaker) from unauthorized user (occupant / speaker other than the first occupant) being present in a vehicle interior of the vehicle in order to inhibit an unauthorized user from unauthorized access to the vehicle system (Sharifi, Col 1, Rows 31-37).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US7747446 B2 traches a system for voice recognition interaction that confirms an identity of the user to allow or prevent performance of voice signal command.
US 2018/0204569 A1 discloses a system for voice assistant tracking and activation with a tracking component configured to track availability of a plurality of voice assistant services and a wake component configured to determine a plurality of wake words corresponding to specific / respective voice assistant services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/05/2021